


Exhibit 10.13




AMENDMENT NO. 1


to


LETTER AGREEMENT
Dated July 5, 2013


by and between
AXIS Specialty U.S. Services, Inc. (the “Company”),
and
John D. Nichols (the “Executive”)


Dated September 23, 2015


WHEREAS, the Company and the Executive entered into a letter agreement dated
July 5, 2013 in consideration of the Executive’s international assignment to
Zurich, Switzerland (the “Agreement”); and


WHEREAS, the Company and the Executive have determined that it is in the best
interests of the Company, AXIS Capital Holdings Limited and their shareholders
to amend the Agreement in order to extend the term thereof;


NOW, THEREFORE, the Agreement is hereby amended, effective as of the date
hereof, as follows:


1.
The third paragraph of the Agreement is amended to replace reference to
“February 6, 2012” in the second line thereof with “January 23, 2015”.



2.
The fifth paragraph of the Agreement (Term of Assignment) is hereby amended by
deleting the reference to “Your assignment is expected to last 2 years” in the
first line thereof and replacing such reference with “Your assignment shall
terminate on December 31, 2017”.



3.
Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.































[Signatures on following page]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
date first written above.




AXIS SPECIALTY U.S. SERVICES, INC.






By: /s/ Noreen McMullan        
Name: Noreen McMullan
Title: Executive Vice President




                        




Accepted and agreed:






/s/ John D. Nichols            
John D. Nichols






